                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 20-31880-jpg
Kristal M. Moore                                                                                                       Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0647-3                                                  User: dzeme                                                                 Page 1 of 1
Date Rcvd: Oct 28, 2020                                               Form ID: pdf755                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 30, 2020:
Recip ID                 Recipient Name and Address
db                     + Kristal M. Moore, 5927 Livingston Dr., Toledo, OH 43613-1709

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             MTGLQ Investors LP

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 30, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 28, 2020 at the address(es) listed
below:
Name                               Email Address
Elizabeth A. Vaughan
                                   13ECFNotices@chapter13toledo.com toledo13@ecf.epiqsystems.com

LeAnn E. Covey
                                   on behalf of Creditor MTGLQ Investors LP bknotice@clunkhoose.com

Stephen T. Priestap
                                   on behalf of Debtor Kristal M. Moore StevePriestap@gmail.com kim@stevepriestap.com


TOTAL: 3




           20-31880-jpg             Doc 28          FILED 10/30/20                ENTERED 10/31/20 00:15:54                             Page 1 of 2
  The court incorporates by reference in this paragraph and adopts as the findings and orders
  of this court the document set forth below. This document has been entered electronically in
  the record of the United States Bankruptcy Court for the Northern District of Ohio.




        Dated: October 28 2020




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

   In Re:                                            )         Case No. 20-31880
                                                     )
   Kristal M. Moore                                  )         Chapter 13
                                                     )
   Debtor(s).                                        )         JUDGE JOHN P. GUSTAFSON
                                                     )

                       ORDER CONTINUING CONFIRMATION HEARING

            This case came before the court on October 27, 2020 for Hearing on Confirmation of
  Chapter 13 Plan. Attorney for Debtor, Attorney for Creditor and the Chapter 13 Trustee
  appeared at the hearing by telephone. The Trustee does not recommend confirmation at this time
  therefore, the matter will be continued as set forth below.
            Accordingly, it is
            ORDERED that Debtor shall provide the Trustee with 401(k) payoff information within
  fourteen (14) days from the filing date of this Order; and it is
            FURTHER ORDERED that Confirmation Hearing is continued to December 1, 2020 at
  9:30 a.m. Until further notice, Counsel must be prepared to appear telephonically by contacting
  Chambers (419) 213-5631 or the Courtroom Deputy (419) 213-5607 and provide a contact
  telephone number at least 24 hours prior to the hearing.


                                                         ###




20-31880-jpg       Doc 28        FILED 10/30/20      ENTERED 10/31/20 00:15:54               Page 2 of 2
